PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665,142
Filing Date: 31 Jul 2017
Appellant(s): Pierce et al.



__________________
Ms. Nicole Clarke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application No. 2010/0140560) in view of Smithyman et al. (U.S. Patent Application No. 2011/0111279) and Grigorian et al. (U.S. Patent Application No. 2013/0040229).
Wang teaches of a method of forming a composite mixture on a substrate using aerosol spray deposition (para. [0013] and examples).  The method entails aerosolizing an electrode active material (including lithium metal oxides) along with an aerosolized carbon source.  The mixture is then collected on a surface of a carbon filter (see paras. [0080]-[0085] as applied to claim 1).  As shown in Fig. 1, the system and method includes providing first and second sources from first and second aerosol atomizers 104 and 108 and supplying the mixture to a porous substrate 102 and removing the carrier gas through the substrate via vent 122 and pump 124 (as applied to claim 1).  Alternative configurations shown in Figs. 3 and 8 can alternatively be used to form the 
In short, Wang teaches of a process of co-depositing aerosolized (fluidized) lithium metal oxide and aerosolized (fluidized) carbon nanoparticles onto a porous carbon filter wherein the lithium metal oxide particles can be lithium iron phosphate, lithium cobalt oxide, lithium manganese oxides, lithium nickel oxide (paras. [0085]-[0086]).
Wang does not teach that the carbon material are nanotubes (claim 1), of the nanotubes being single-walled carbon nanotubes (claim 1), of the substrate moving (claim 1) or of removing the electrode from the substrate (claim 1); 
Regarding the carbon material being single walled nanotubes (claim 1):
Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043] as applied to claim 1).  

Regarding the substrate moving (claim 1):
Wang teaches of forming the electrode mixture on a static filter 102 (Figs. 1 and 3). While the configuration of the filer and formed electrode would take on a similar shape as the substrate, other battery designs, such as belt or elongated electrode shapes would have alternatively been within the skill of the ordinary worker in the art, and an obvious modification to the system of Wang (see Grigorian, abstract and Fig. 8).  Grigorian teaches of forming a free-standing electrode that is first deposited on a moving conveyor belt.  The design permits the formation of longer electrodes and/or for higher throughput production of the product as a result of using a continuous belt substrate.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Wang to include forming the electrode on a moving belt substrate as taught by Grigorian since it would have provided a design for fabricating elongated electrode structures for a battery system 
Regarding removing the filter substrate from the coating to form a free-standing electrode (claim 1):
Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043] as applied to claim 1).  According to Smithyman, by mixing carbon nanotubes with the active material the electrode includes both the active material and electroconductive material within the electrode layer itself and the electroconductive materials, in the shape of CNTs forms a structural network to the electrode which provides for an electrode structure which is free-standing.  Thus by modifying the carbon material of Wang to be carbon nanotubes, and depositing the mixture of active material and carbon nanotubes onto the filter substrate of Wang, the resultant structure would not require the presence of the substrate and the electrode of Wang in view of Smithyman would have been sufficiently free-standing.  
As the prior art provides motivation for removing the substrate upon which the electrode is deposited, one of ordinary skill in the art, at the time the claimed invention was made, would have recognized that removal of the substrate filter of Wang, which would not have been necessary based on the secondary teachings of Smithyman, as the electrode mixture of Wang in view of Smithyman having carbon nanotubes in the electrode layer itself would have had sufficient mechanical stability to be free-standing .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Smithyman et al. and Gregorian et al. as applied to claim 1 above, and further in view of Pigos (U.S. Patent Application No. 2016/0082404).
 In Wang, the aerosolized electrode active material from atomizer 104 is then mixed downstream with a carbon source for second atomizer 108.  The mixture is then supplied to a downstream porous substrate 102 (Fig. 1).  Similar configurations are providing in Fig. 4, wherein there are aerosolized sources from reactors 308 and 306, supplied to a downstream carbon source 316 which are mixed and supplied to a porous substrate 302; and Fig. 8 wherein an aerosolized source of material from atomizer 822 is supplied to a downstream source of carbon which the mixture therein is then supplied to a porous filter substrate (Fig. 8).
The differences not yet discussed are of providing and synthesizing the single-walled carbon nanotubes (SWNTs) from a carbon synthesis reactor (claim 2).
As discussed above, Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to select the carbon 
Pigos teaches of systems and methods for forming an aerosolized carbon source from a matrix material (abstract and Figs.).  The system and process include a reactor in Figs. 1A and 1B) which synthesizes and provides an aerosol of a carbon material such as SWNTs (see Figs. 1A and 1B).  The carbon nanostructures of Pigos can generate SWNTs (paras. [0046] and [0051] as applied to claim 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Wang in view of Smithyman to employ a carbon synthesizing and reactor system and method as taught by Pigos since it would have provided an improved system and method for synthesizing and providing a carbon nanostructure, including SWNTs.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Smithyman et al. and Grigorian et al. as applied to claim 1 above, and further in view of Fan et al. (U.S. Patent No. 5,985,175).
The difference not yet discussed is of the particulars of the aerosolizing reactor of claim 5.
Fan teaches of a conventionally known aerosolizing system wherein the method and system includes providing a precursor bed 29 on a porous frit 31 and passing a carrier gas through the frit at the bottom of the reactor to generate a fluidized source (Fig. 1 and col. 2, ll. 44-64).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the aerosol apparatus of Wang to have the .
(2) Response to Argument
Appellant submits that the art as cited fails to disclose or suggest at least a method of making a self-standing electrode comprising “fluidizing an electrode active material; codepositing the fluidized electrode active material and single-walled carbon nanotubes onto a moving porous flexible substrate to form a self-standing electrode [...] and removing the electrode from the porous flexible substrate,” as recited in claim 1, emphasis added.
The Examiner respectfully disagrees for at least those reasons discussed above.
As reasoned therein, Wang teaches of the concept of co-depositing a fluidized electrode active material.  As shown by the process and apparatus of Wang, the system teaches of vaporizing multiple sources together to prepare a composite coating on a porous substrate 102.  In order to effectively drawn the vapor onto the substrate, the system is subjected to a vacuum to direct and deposit the mixture onto the substrate (see marked up Fig. 1 below).  The substrate of Wang is taught to be porous (para. [0046]) as a porous substrate in the system and method of Wang wherein the co-deposited aerosolized mixture is directed to the porous substrate via a pump which pulls the mixture to the porous substrate 102.  Therefore in order to maintain the uniform well-mixed film in Wang, the substrate remains porous.

    PNG
    media_image2.png
    483
    788
    media_image2.png
    Greyscale

In embodiment shown above, the filter substrate 102 is not described as a moving porous flexible substrate and the Examiner concedes that Wang alone does not teach of this feature.  However, this difference between Wang and the claimed invention with respect to the substrate would have been obvious to one of ordinary skill in the art for at least those reasons discussed in the current prior art rejections of record.
As discussed above:
Wang teaches of forming the electrode mixture on a static filter 102 (Figs. 1 and 3). The electrode can be removed from the filter substrate and therefore be free-standing.  While the configuration of the filer and formed electrode would take on a similar shape as the substrate, other battery designs, such as belt or elongated electrode shapes would have alternatively been within the skill of the ordinary worker in the art, and an obvious modification to the system of Wang (see Grigorian, abstract and Fig. 8).  Grigorian teaches of forming a free-standing electrode that is first deposited on a moving conveyor belt.  The design permits the formation of longer electrodes and/or for higher throughput production of the product as a result of using a continuous belt substrate.  The resultant continuous film, removed from the belt substrate can be employed in electrochemical systems including batteries (para. [0002] of Grigorian).

    PNG
    media_image3.png
    363
    794
    media_image3.png
    Greyscale

Therefore the Examiner respectfully maintains that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Wang by codepositing the aerosolized materials of Wang on a porous substrate to additionally include forming the electrode on a moving belt substrate as taught by Grigorian since it would have provided a design for fabricating elongated electrode structures for a battery system and/or increased the throughput and rate of production of the system and method Wang.  Continuous fabrication of stand-alone electrode materials using a moving flexible substrate was a conventional technique in the art again as shown by Grigorian.


Appellant emphasizes that Grigorian’s conveyor belt as a specific function in the context of the invention of Grigorian and draws attention to the differences in the deposition method of Grigorian alone without consideration to the combination of Wang in view of Grigorian much less as to how such a modification would have been within the skill of the ordinary worker in the battery art and vapor deposition art.
The Examiner respectfully disagrees.
Again, the Examiner maintains that it would have been well within the skill of the ordinary worker in the battery art and vapor deposition art to modify the core invention of Wang to any number of conventionally known substrate and electrode configuration with a reasonable expectation of success.
Grigorian is relied upon to show that the concept of depositing battery electrode compositions on moving flexible substrates was known in the art to provide for the fabrication of elongated battery electrodes and continuously produce a coating, thereby increasing the rate of production of a coating system.  While other aspects of Grigorian may be different from that of the instant invention and/or Wang, such arguments should not be found persuasive as the reliance upon Grigorian, applied to Wang, is to show that forming battery electrodes on moving flexible substrates was a conventional concept in the art at the time of the claimed invention.  Further, one of ordinary skill in the art would have found it within their knowledge to modify the substrate of Wang to be other conventional designs such as moving flexible substrates as shown by Grigorian to form an elongated battery electrode for conventional battery designs such as wound 
Modifying the static porous filter substrate of Wang with other conventional substrate designs, including moving flexible substrates, as shown by Grigorian, for fabricating elongated battery electrodes and/or for continuous fabrication of electrode materials would have been obvious to a person of ordinary skill in the art for at least these reasons. The use of a continuous moving substrate further would have provided obvious and predictable results for the employment of such a substrate design as would have been known by one of ordinary skill in the vapor deposition art, including but not limited to increase rate of production (through-put) of the system and method Wang.
In order to maintain the effectiveness of Wang and to effectively pull the mixture onto the substrate via a pump/vacuum, the substrate would need to remain porous (see para. [0047] of Wang).  The substrate of Wang, upon modification to be a moving flexible substrates as taught by Grigorian for forming a conventional elongated battery electrode design and for continuous fabrication of a coating material as shown by Grigorian, would further need to remain porous in the system and methods of Wang.
Therefore, Appellant’s argument that Wang in view of Grigorian does not disclose or suggest the moving porous flexible substrate should not be found persuasive.

The Examiner respectfully disagrees for at least those reasons discussed above.
Wang teaches of depositing an aerosolized coating onto a porous substrate.  In order to achieve the benefits of Wang, the substrate in such an invention needs to be porous to effectively direct the coating onto the substrate.  The modification of Wang to other substrate configurations would have been well within the skill of the ordinary worker in the art as discussed above. Notably, the concept of fabricating elongated battery electrodes on a continuous belt substrate was known in the art as shown by Grigorian as an example (continuous production of a coating and increased throughput of the coating as well as for providing elongated electrode materials for known battery designs such as wound or spiral batteries).  Therefore, if one of ordinary skill in the art wanted to employ the process and apparatus of Wang (for aerosolized co-deposition of active materials on a porous substrate) for use in wound battery assemblies, or wanted to increase the production rate by using a continuous production design, it would be well within reason to modify the substrate of Wang to be a moving porous flexible substrate (as shown by Grigorian) to achieve at least those recognized benefits.
In addition, various vapor deposition techniques such as sputtering (physical vapor deposition) and CVD (chemical vapor deposition) have long since disclosed depositing of a vast array of materials onto a variety of substrates (static substrate, moving substrate, indeterminate length or belt substrates, etc.).  And the concept of 
Therefore Appellant’s argument that Wang in view of Grigorian cannot be combined due to other differences in the methodologies employed by Wang and Grigorian alone and cannot disclose or suggest the moving porous flexible substrate should not be found persuasive.
Appellant alleges that the Examiner’s motivation for the modification is based on impermissible hindsight and any motivation for such modification is gleaned only from the present disclosure.
The Examiner respectfully disagrees.  
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As discussed above, the issue of note is to the modification of the substrate of Wang from a porous static filter substrate therein to other substrate designs and configurations, particularly modifying the porous static filter of Wang to be a moving 
	Therefore Appellant’s argument to impermissible hindsight should not be found persuasive.
Appellant argues that the Examiner’s statement that substitution for one type of substrate for another in coating systems as being well-known and obvious simple substitution is unsupported by the cited art references.
The Examiner respectfully disagrees.
As discussed above, the concept of modifying a static porous substrate of Wang with other conventional substrate configurations would have been readily within the skill of the ordinary worker in the art for at least those reasons discussed above.  Stationary (static) and moving substrate have long since been known in the vapor coating arts and to one of ordinary skill in the vapor coating art, changing the type of substrate is easily within the skill of the ordinary worker in the art for any number of reasons.  In this particular case, the concept of modifying the porous static substrate 102 of Wang to be 
Therefore Appellant’s statement that substitution for one type of substrate for another in coating systems as being well-known and obvious simple substitution is unsupported by the cited art references should not be found persuasive.
Appellant’s allegation that modifying the static filter to include a conveyor belt would require substantial reconstruction and redesign has been consider but is not persuasive.  
First, it provides insufficient evidence to support Appellants allegation that the modification would require substantial reconstruction and redesign or what such terms require.  Second, it does not factor into account what would have been within or outside of the skill of the ordinary worker in the art at the time the claimed invention was made.   As to this point, the Examiner maintains as discussed above that the concept of changing the type of substrate for a coating system or method would have readily been 
Therefore Appellant’s argument that Wang in view of Grigorian cannot be combined due unsupported allegations of substantial reconstruction and design of the elements shown in Wang should not be found persuasive.
In summation, the following points are re-emphasized along with the rejection and remarks above.
1) According to Wang, the concept of making a self-standing electrode via fluidizing and active material and codepositing the active material with a carbon conductive material and then removing the electrode from the porous substrate was known in the art at the time the claimed invention was made.
Wang teaches of a method of forming a composite mixture on a substrate using aerosol spray deposition (para. [0013] and examples).  The method entails aerosolizing an electrode active material (including lithium metal oxides) along with an aerosolized carbon source.  The mixture is then collected on a surface of a carbon filter (see paras. 
2) According to Smithyman, the use of single-walled nanotubes as a conductive material in battery electrodes known in the art to form self-standing electrodes was known in the art at the time the claimed invention was made.
Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043] as applied to claim 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to select the carbon material to be carbon nanotubes as taught by Smithyman since it would have provided 
3) According to Grigorian, the concept of  depositing electrode active materials onto a continuous belt substrate to provide a system and method for continuous carbon nanotube coatings and also form an elongated electrode was known in the art at the time the claimed invention was made.  It have been obvious to modify the method of Wang to change the porous substrate of Wang to be a moving porous flexible substrate given the combination of teachings of Wang and Grigorian and in view of the skill of the ordinary worker in the battery and vapor coating arts at the time the claimed invention was made.
Wang teaches of forming the electrode mixture on a static filter 102 (Figs. 1 and 3). While the configuration of the filer and formed electrode would take on a similar shape as the substrate, other battery designs, such as belt or elongated electrode shapes would have alternatively been within the skill of the ordinary worker in the art, and an obvious modification to the system of Wang (see Grigorian, abstract and Fig. 8).  Grigorian teaches of forming a free-standing electrode that is first deposited on a moving conveyor belt.  The design permits the formation of longer electrodes and/or for higher throughput production of the product as a result of using a continuous belt substrate.

As to claims 2, 3 and 5 Appellant does not separately argue the patentability of these claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGG CANTELMO/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        
Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.